J-S41001-15; J-S41002-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: T.B. & E.A., MINORS                    IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

APPEAL OF: T.B., SR., FATHER                  No. 146 MDA 2015


           Appeal from the Decrees entered December 23, 2014,
            in the Court of Common Pleas of Lancaster County,
             Orphans’ Court, at No(s): 2056 2013, 2057 2013


IN THE INTEREST OF: E.A., A MINOR             IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

APPEAL OF: T.B., SR., FATHER                  No. 209 MDA 2015


              Appeal from the Order entered January 6, 2015,
            in the Court of Common Pleas of Lancaster County,
           Juvenile Division, at No(s): CP-36-DP-0000081-2011

IN THE INTEREST OF: T.B., A MINOR             IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

APPEAL OF: T.B., SR., FATHER                  No. 210 MDA 2015


              Appeal from the Order entered January 6, 2015,
        in the Court of Common Pleas of Lancaster County, Juvenile
                Division, at No(s): CP-36-DP-0000007-2010

BEFORE: ALLEN, LAZARUS, and PLATT*, JJ.

MEMORANDUM BY ALLEN, J.:                         FILED AUGUST 07, 2015

     Appellant, T.B., Sr. (“Father”) appeals from the decrees entered on

December 23, 2014, terminating Father’s parental rights to T.M.B. (born in

June of 2009) and E.R.A. (born in April of 2011) (collectively “the



* Retired Senior Judge assigned to the Superior Court.
J-S41001-15; J-S41002-15


Children”).1   Father also appeals from the orders entered on January 6,

2015, changing the Children’s permanency goals to adoption. We affirm.

      When T.M.B. was born in June of 2009, Lancaster County Children,

Youth and Social Services (“CYS”) became involved due to the placement of

T.M.B.’s older half-siblings, S.G.A. and D.J.A., in the legal and physical

custody of CYS.   On June 26, 2009, Mother agreed to a voluntary Family

Service Plan (“FSP”) for T.M.B., and T.M.B. remained in Mother’s custody.

On August 28, 2009, a revised FSP was made for Mother and Father. The

FSP stated that Father was not allowed to have unsupervised contact with

T.M.B. because of his past criminal record and a Protection from Abuse Act

(“PFA”) order that was in effect involving Mother.

      On January 15, 2010, CYS filed separate petitions for temporary

custody of T.M.B., S.G.A., and D.J.A., alleging that Mother was not

complying with the FSP goals and she was facing eviction. T.M.B., S.G.A.

and D.J.A. were placed in the temporary physical custody of CYS. A shelter

care hearing was held on January 19, 2010, keeping all of the children in the

temporary custody of CYS. Father was present at the hearing.

      On March 2, 2010, an adjudication hearing was held.       On March 3,

2010, the trial court adjudicated T.M.B. dependent, and T.M.B. was placed in



1
  J.A.-S., ("Mother"), signed consents to adoption of the Children on
September 24, 2013. Mother also signed consents to adoption for S.G.A.
and D.J.A., who are the Children’s older half-siblings. The trial court
confirmed Mother’s consents to adoption on November 7, 2013.
                                    -2-
J-S41001-15; J-S41002-15


the legal custody of CYS.       She was returned to the physical custody of

Mother.     A second revised FSP was approved.        Father’s revised FSP goals

included:     (1) cooperating with CYS’ assessment of his situation; (2)

remaining free from drugs and alcohol; (3) completing parenting classes; (4)

completing     domestic   violence   classes;   (5)   staying   crime   free;   (6)

maintaining income; and (7) obtaining safe and stable housing. The order

also directed Mother not to allow Father any other contact with T.M.B, and

directed Father to have supervised one hour per week visits with T.M.B. at

CYS.

       On July 23, 2010, a permanency review order stated that Father did

not comply with his permanency plan, and that he had contacted CYS stating

that he did not want to work with CYS. Father last contacted CYS on March

22, 2010. Father was incarcerated at the Lancaster County Prison sometime

in 2010, and he was released in June of 2011. On January 11, 2011, the

trial court released legal custody of T.M.B. and her older siblings to Mother.

On April 2, 2011, Mother gave birth to her fourth child, E.R.A.            Mother

refused to identify a father.     On June 2, 2011, CYS became aware that

Father was released from the Lancaster County Prison, and received reports

that Father planned to move into the family’s residence despite Father’s no-

contact order with T.M.B.       On June 6, 2011, CYS filed a petition for

temporary custody of T.M.B., E.R.A., S.G.A., and D.J.A, following police




                                      -3-
J-S41001-15; J-S41002-15


reports alleging that Mother was drunk and left the Children unsupervised,

and that Father was attempting to break into Mother’s house.

      A shelter hearing convened on June 7, 2011. At the hearing, Mother

testified that the day Father was released from prison, he broke into her

house despite Mother having an active PFA order against Father. A warrant

for Father’s arrest was issued for charges of aggravated assault, indirect

criminal contempt and stalking.        Father was incarcerated a month later.

Following the shelter care hearing, the trial court ordered T.M.B., E.R.A.,

S.G.A., and D.J.A. to remain in the temporary custody of CYS. Since June 6,

2011, all four children have remained in CYS’s legal and physical custody.

      On September 26, 2011, following another hearing, the trial court

adjudicated T.M.B. and E.R.A. dependent.       The trial court ordered a Child

Permanency Plan (“CPP”) goal for reunification with the Children.        Father’s

CPP goals included:      (1) completing a mental health program; (2)

completing a drug and alcohol program; (3) remaining crime-free; (4)

completing domestic violence classes; (5) completing parenting classes; (6)

maintaining   stable   income;   (7)    obtaining    stable   housing;   and   (8)

maintaining a commitment to the Children.           The trial court also ordered

genetic testing to determine if Father was the father of E.R.A. On October

31, 2011, genetic tests revealed that Father was E.R.A.’s father.

      Following the permanency review hearings on November 16, 2011,

April 26, 2012, and July 23, 2012, the trial court found that Father was not

                                       -4-
J-S41001-15; J-S41002-15


compliant with his CPP.   On July 10, 2012, Father was released from jail.

The criminal charges against Father were dismissed and reduced to a

summary offense of harassment.        The trial court found Father to be

minimally compliant with his CPP following his permanency review hearings

on September 11, 2012 and April 12, 2013. Father was deemed moderately

compliant with his CPP following the permanency review hearings on June

11, 2013 and November 12, 2013.

     On September 17, 2013, CYS filed a petition to involuntarily terminate

Father’s parental rights to the Children and a motion to change the goal to

adoption.   On August 12, 2014, the trial court held a hearing on the goal

change and termination petition, where Father was present and represented

by counsel. At the hearing, J.J., Father’s mother (“Paternal Grandmother”);

T.B., Father’s daughter and the Children’s half-sibling; Bethany Jenks,

Father’s probation officer; Dr. Suzanne Ail, a licensed psychologist; Jessica

Landman, a CYS caseworker; and Father testified.

     On December 23, 2014, the trial court entered its decrees terminating

Father’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8)

and (b). On January 6, 2015, the trial court entered its orders changing the

Children’s permanency goals to adoption.         On January 6, 2015, a

permanency review hearing was held. At the permanency review hearing,

Ms. Landman and Father testified. Following the hearing, the permanency

review order changed the Children’s goal to adoption.

                                    -5-
J-S41001-15; J-S41002-15


      On January 16, 2015 and January 28, 2015, Father timely filed notices

of appeal, along with concise statements of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).    On February 12, 2015, this

Court, sua sponte, consolidated the appeals.     Father raises the following

issues:

      I. May termination of parental rights pursuant to 23 Pa.C.S.
      sections 2511(a)(5) and (8) be granted against a parent even
      though the child was not removed from that parent’s custody?

      II. Where, during the six months preceding the filing of the
      petition, the parent has consistently visited with his children,
      been cooperative with [CYS], and[,] if not completed, started
      work on, all areas of the permanency plan, may a termination
      still be granted based on the fact that the parent was initially
      uncooperative?

      III. Where at the time of the termination hearing, a parent has
      successfully completed all the goals of the permanency plan save
      parenting, which was suspended by the [trial] court because the
      petition had been filed, and where there is no evidence of
      current parental incapacity, is termination under 23 Pa.C.S.
      section 2511(a)(2) proper based on the parent’s earlier delay in
      addressing the goals?

      IV. Is it appropriate to change the permanency goal to adoption
      where Father has made progress and completed most of his
      plan, remains cooperative, and where there is no evidence that
      [the] Children’s best interests necessitate adoption?

Father’s Brief at 15.

      Our standard of review regarding orders terminating parental rights is

as follows:

      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an

                                    -6-
J-S41001-15; J-S41002-15


      abuse of discretion, an error of law, or insufficient evidentiary
      support for the trial court’s decision, the decree must stand.
      Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a
      jury verdict. We must employ a broad, comprehensive review
      of the record in order to determine whether the trial court’s
      decision is supported by competent evidence.

In re S.H., 879 A.2d 802, 805 (Pa. Super. 2005). In termination cases, the

burden is upon the petitioner to prove by clear and convincing evidence that

the asserted grounds for seeking the termination of parental rights are valid.

Id. at 806. We have stated:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

      The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.    In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004). If competent evidence supports the trial court’s findings, we

will affirm even if the record could also support the opposite result. In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).         Additionally,

this Court “need only agree with [the trial court’s] decision as to any one

subsection in order to affirm the termination of parental rights.”        In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc), appeal denied, 581

Pa. 668, 863 A.2d 1141 (2004).       Here, the trial court terminated Father’s


                                     -7-
J-S41001-15; J-S41002-15


parental   rights   based   on   sections   2511(a)(1),   (2),   (5),   and   (8).

Accordingly, we will focus on section 2511(a)(1) in our review.

     In terminating Father’s parental rights, the trial court relied upon

section 2511(a)(1) and (b) which provide:

      § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

           (1) The parent by conduct continuing for a period of at
           least six months immediately preceding the filing of the
           petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed to perform parental duties.

                                     * * *

      (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

     We have explained this Court’s review of a challenge to the sufficiency

of the evidence to support the involuntary termination of a parent’s rights

pursuant to section 2511(a)(1) as follows:




                                      -8-
J-S41001-15; J-S41002-15


           To satisfy the requirements of section 2511(a)(1), the
     moving party must produce clear and convincing evidence of
     conduct, sustained for at least the six months prior to the filing
     of the termination petition, which reveals a settled intent to
     relinquish parental claim to a child or a refusal or failure to
     perform parental duties. In addition,

            Section 2511 does not require that the parent
            demonstrate both a settled purpose of relinquishing
            parental claim to a child and refusal or failure to perform
            parental duties.   Accordingly, parental rights may be
            terminated pursuant to [s]ection 2511(a)(1) if the parent
            either demonstrates a settled purpose of relinquishing
            parental claim to a child or fails to perform parental
            duties.

            Once the evidence establishes a failure to perform
            parental duties or a settled purpose of relinquishing
            parental rights, the court must engage in three lines of
            inquiry: (1) the parent’s explanation for his or her
            conduct; (2) the post-abandonment contact between
            parent and child; and (3) consideration of the effect of
            termination of parental rights on the child pursuant to
            [s]ection 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (internal citations

omitted).

     Regarding the definition of “parental duties,” this Court has stated:

     There is no simple or easy definition of parental duties. Parental
     duty is best understood in relation to the needs of a child. A
     child needs love, protection, guidance, and support. These
     needs, physical and emotional, cannot be met by a merely
     passive interest in the development of the child. Thus, this
     Court has held that the parental obligation is a positive duty
     which requires affirmative performance.

     This affirmative duty encompasses more than a financial
     obligation; it requires continuing interest in the child and a
     genuine effort to maintain communication and association with
     the child.

                                       -9-
J-S41001-15; J-S41002-15



      Because a child needs more than a benefactor, parental duty
      requires that a parent exert himself to take and maintain a place
      of importance in the child’s life.

      Parental duty requires that the parent act affirmatively with good
      faith interest and effort, and not yield to every problem, in order
      to maintain the parent-child relationship to the best of his or her
      ability, even in difficult circumstances. A parent must utilize all
      available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed
      in the path of maintaining the parent-child relationship. Parental
      rights are not preserved by waiting for a more suitable or
      convenient time to perform one’s parental responsibilities while
      others provide the child with . . . her physical and emotional
      needs.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004), appeal denied, 582

Pa. 718, 872 A.2d 1200 (2005) (internal citations omitted).

      On appeal, Father contends that during the six months preceding the

filing of the termination petition, Father has consistently visited with the

Children, been cooperative with CYS, and if not completed, started work on,

all areas of the permanency plan. Id. at 28-31.

      In   terminating   Father’s   parental   rights   pursuant   to   section

2511(a)(1), the trial court reviewed the record and the evidence presented,

and concluded that it is clear from the record that, for a period of six months

preceding the filing of the petition for involuntary termination, Father failed

to perform any parental duties for the Children. The Children were in the

physical custody of CYS since June 6, 2011, and the legal custody of CYS

since September 15, 2011.



                                    - 10 -
J-S41001-15; J-S41002-15


     The trial court found that Father did not begin working on his CPP until

the Children had already been in CYS’s custody for fifteen months.

           His progress was slow. As of the June 4, 2013
     [p]ermanency [r]eview hearing, Father had still not completed
     his mental health evaluation, domestic violence treatment, and
     parenting. He was consistently attending his bi-weekly visits
     and it was acknowledged by the caseworker that visits went well.
     His progress was noted by the court to be moderate. It should
     be noted that he had signed a release for Nuestra Clinica,
     pertaining to a mental health evaluation and that [CYS] made
     the referral for an evaluation. However, he could not schedule
     an appointment because he did not have a social security card
     and he needed a new medical insurance card.

           At the time the [t]ermination [p]etition was filed, on
     September 17, 2014 and subsequently served upon Father on
     September 24, 2014, he had still not made any further progress
     on his plan. He was still working on his insurance issues
     regarding his mental health evaluation, but it had still not been
     scheduled and he had not even scheduled a domestic violence
     evaluation or started parenting.

            By the time of the thirty-month permanency review
     hearing on November 5, 2014, Father had finally completed a
     mental health evaluation and was placed on a list for a
     Personalized Parent Trainer [(“PPT”)], was attending parenting
     classes, and was waiting for his domestic violence evaluation.
     The delay in the PPT referral was the direct result of Father’s
     failure to complete his mental health evaluation since September
     16, 2011, when the [CPP] was approved. The domestic violence
     component of his plan was also pending since then.

           The thirty-six month [p]ermanency [r]eview hearing was
     held on May 20, 2014.        Father had finally completed his
     domestic violence evaluation in December [of] 2013, and it was
     recommended he undergo treatment. He was also working with
     a PPT, but concern was expressed about what could be
     accomplished with the termination proceeding pending and
     without services being provided directly in the home. The
     [b]onding [a]ssessment evaluations had been completed, but
     the report was pending.

                                   - 11 -
J-S41001-15; J-S41002-15



            At the time of the [t]ermination [h]earing, on August 12,
     2014, it was reported that Father had finally started his domestic
     violence treatment with Child First Family Service in late July of
     2014. PPT services were suspended in late May, 2014 because
     of the pending termination proceeding and the need to increase
     visits and provide services in the home, if PPT services were to
     continue. Father had been compliant with PPT services up to
     that point in time. Father had continued to visit as scheduled.

           The record supports the [trial c]ourt’s conclusion that
     Father had not completed his plan as of September 24, 2014.
     Father alleges that he was actively working his plan and that he
     had initiated efforts on all parts of his plan prior to that date, or
     that any delay in starting was not his fault, so that his Court
     must consider everything he did up to the time of the
     [t]ermination [h]earing on August 12, 2014. He claims that his
     plan was completed as of August 11, 2014, when he received his
     domestic violence certificate of completion.

            The record does not support Father’s position that he had
     initiated services on all elements of his plan by September 24
     2014. [CYS] actually, and consistently, worked with Father over
     the years. While the record reflects some obstacles in getting
     some services in place, it was ultimately the responsibility of
     Father to secure the services and complete his goals. It is
     unfortunate that he wasted the ten months when T.M.B. was in
     the legal custody of [CYS] in 2010-2011 and failed to work on
     any of the components on the FSP. It is unfortunate that he
     waited to do anything on the current [CPP] approved by the
     [trial c]ourt until almost [fifteen] months had lapsed. It is
     unfortunate that he could not schedule a mental health
     evaluation because he did not have his social security card or a
     recent insurance card. These types of delays in receiving
     services were the responsibility of Father. By the time Father
     slowly started to actively work on his goals [CYS] was, as
     required by law, seeking permanency. The record is clear that
     the majority of the delay was the result of Father’s initial
     resistance to services, and subsequent conduct and behaviors.
     While Father did little, Mother, through the years, always
     seemed to do just enough to keep the goal as reunification.
     When Mother signed consents to adoption on September 24,
     2013, the posture of this case suddenly changed. Father found

                                    - 12 -
J-S41001-15; J-S41002-15


      himself two years into placement, having not completed his
      goals for reunification with [the C]hildren.

             The problem is that Father’s progress started too late. He
      waited more than two years before appearing to get serious
      about completing his goals. He seemed content to allow others
      to raise [the] Children and parent them. The record is clear that
      he had not completed his plan as of September 24, 2013, and
      that while he was starting to make more progress, he had not
      started to actively work on the remainder of his goals under the
      plan.

Trial Court Opinion, 2/13/15, at 9-12 (footnote omitted).

      The trial court found that Father failed to fulfill his parental duties and

responsibilities for more than two years.     Id. at 8.   This Court has stated

that a parent is required to make diligent efforts towards the reasonably

prompt assumption of full parental responsibilities. In re A.L.D. 797 A.2d

326, 337 (Pa. Super. 2002).       A parent’s vow to cooperate, after a long

period of uncooperativeness regarding the necessity or availability of

services, may properly be rejected as untimely or disingenuous. Id. at 340.

Therefore, we conclude that the trial court properly terminated Father’s

parental rights pursuant to section 2511(a)(1). We will not disturb the trial

court’s determinations. In re M.G., 855 A.2d at 68, 73-74.

      The trial court must also consider how terminating Father’s parental

rights would affect the needs and welfare of the Children relative to 23

Pa.C.S.A. § 2511(b). Pursuant to section 2511(b), the trial court’s inquiry is

specifically directed to a consideration of whether termination of parental

rights would best serve the developmental, physical and emotional needs of

                                     - 13 -
J-S41001-15; J-S41002-15


the child. See In Re C.M.S., 884 A.2d 1284, 1286-87 (Pa. Super. 2005),

appeal denied, 587 Pa. 705, 897 A.2d 1183 (2006).          “Intangibles such as

love, comfort, security, and stability are involved in the inquiry into the

needs and welfare of the child.” Id. at 1287 (citation omitted). We have

instructed that the court must also discern the nature and status of the

parent-child bond, with utmost attention to the effect on the child of

permanently severing that bond. See id.

      Instantly, the trial court found that termination of Father’s parental

rights would serve the developmental, physical, and emotional needs and

welfare of the Children. Trial Court Opinion, 2/13/15, at 13.     The trial court

credited Dr. Ail’s testimony that the Children and Father do not have a

meaningful bond or attachment. Id. Moreover, the trial court found, “if the

bond could be repaired, any further delay in securing permanency for the

Children would be unreasonable.” Id.

      With regard to E.R.A.’s relationship with Father, Dr. Ail testified that

E.R.A. would not be harmed if Father’s rights to E.R.A. were terminated, and

that it would be in his best interest to terminate Father’s rights. Id. at 45,

47.   Dr. Ail testified that E.R.A. does not have a “solid attachment to

[Father].” Id. at 86.

      With regard to T.M.B.’s relationship with Father, Dr. Ail testified:

      [T.M.B.’s] attachment to [Father] is limited. And I note in my
      report that she did accept his hugs. She did let him place her in
      his lap. She let him participate in some activities with her. She

                                     - 14 -
J-S41001-15; J-S41002-15


     never, however, initiated or reciprocated those gestures or
     comments. When he would talk about loving her and each of the
     physical interactions that he had around an activity, she would
     follow by getting up and moving away from him and seek a
     different activity. That would create a break between them.
     [T.M.B.] clearly did not acknowledge his questions about
     returning to visit him at his home or what she would like to have
     in the future. And so I would describe her attachment to
     [Father] as really ambivalent. She did identify him as [d]addy.
     She did include him in her play, but I didn’t see any sense of
     security in that attachment.

N.T., 8/12/14, at 44-45. Moreover, Dr. Ail testified that T.M.B. would not be

harmed if Father’s rights were terminated. Id. at 45. Ms. Landman testified

that Father is “actively engaged” in visits with the Children and “pays

attention to both of them.” Id. at 111. Nonetheless, Ms. Landman opined

that termination of Father’s parental rights would be in the best interest of

the Children. Id. at 112-113.

     With respect to the Children’s relationship with their foster parents, Dr.

Ail testified that there is a “very strong attachment between the Children

and foster parents”. Id. at 40. Dr. Ail testified that E.R.A. has separation

anxiety due to his desire to not be separated from his foster mother. Id. at

41. Dr. Ail explained that E.R.A. was placed with foster parents soon after

birth and that E.R.A. has remained with them consistently.        Id.   Dr. Ail

testified that T.M.B. “clearly has had a very stable placement there, and the

family they have been placed with has been very warm, and loving towards

them.” Id. at 41. Dr. Ail testified that E.R.A. and T.M.B.’s “successes are

fragile and incomplete, and removing them from the current foster parents

                                   - 15 -
J-S41001-15; J-S41002-15


would be disastrous.”    Id. at 85. Ms. Landman testified that the Children

are “doing really well” in their foster home, and “seem very comfortable

there, very happy.” Id. at 112.

      While Father professed that he loves the Children, this Court has held

that a parent’s love of his child, alone, does not preclude a termination. See

In re L.M., 923 A.2d 505, 512 (Pa. Super. 2007). In addition, our Supreme

Court explained that, “the mere existence of a bond or attachment of a child

to a parent will not necessarily result in the denial of a termination petition.”

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      Upon careful review of the record, we find that competent evidence of

record supports the trial court’s determination that there was no bond

between Father and the Children which, if severed, would be detrimental to

the Children, and that the termination of Father’s parental rights would best

serve the needs and welfare of the Children. Thus, we will not disturb the

trial court’s determinations. See In re M.G., 855 A.2d at 73-74. We affirm

the decrees terminating Father’s parental rights on the basis of section

2511(a)(1) and (b).

      Next, we address Father’s challenge to the change of the permanency

goals for the Children to adoption. This Court has stated:

      When reviewing an order regarding the change of a placement
      goal of a dependent child pursuant to the Juvenile Act, 42 Pa.
      C.S.A. § 6301, et seq., our standard of review is abuse of
      discretion. When reviewing such a decision, we are bound by



                                     - 16 -
J-S41001-15; J-S41002-15


      the facts as found by the trial court unless they are not
      supported in the record.

In re B.S., 861 A.2d 974, 976 (Pa. Super. 2004) (citation omitted).

      In order to conclude that the trial court abused its discretion, we
      must determine that the court’s judgment was manifestly
      unreasonable, that the court did not apply the law, or that the
      court’s action was a result of partiality, prejudice, bias or ill will,
      as shown by the record. We are bound by the trial court’s
      findings of fact that have support in the record. The trial court,
      not the appellate court, is charged with the responsibilities of
      evaluating credibility of the witnesses and resolving any conflicts
      in the testimony. In carrying out these responsibilities, the trial
      court is free to believe all, part, or none of the evidence. When
      the trial court’s findings are supported by competent evidence of
      record, we will affirm even if the record could also support an
      opposite result.

In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007).

      Section 6351(f) of the Juvenile Act sets forth the following pertinent

inquiries for the reviewing court:

      (f) Matters to be determined at permanency hearing.—

      At each permanency hearing, a court shall determine all of the
      following:

         (1) The continuing necessity for and appropriateness of
         the placement.

         (2) The appropriateness, feasibility and extent of
         compliance with the permanency plan developed for the
         child.

         (3) The extent of progress made toward alleviating the
         circumstances which necessitated the original placement.

         (4) The appropriateness and feasibility of the current
         placement goal for the child.



                                      - 17 -
J-S41001-15; J-S41002-15



         (5) The likely date by which the placement goal for the
         child might be achieved.

         (5.1) Whether reasonable efforts were made to finalize
         the permanency plan in effect.

         (6) Whether the child is safe.

                                       ...

         (9) If the child has been in placement for at least 15 of
         the last 22 months or the court has determined that
         aggravated circumstances exist and that reasonable
         efforts to prevent or eliminate the need to remove the
         child from the child’s parent, guardian or custodian or to
         preserve and reunify the family need not be made or
         continue to be made, whether the county agency has filed
         or sought to join a petition to terminate parental rights
         and to identify, recruit, process and approve a
         qualified family to adopt the child unless:

           (i) the child is being cared for by a relative best suited to
           the physical, mental and moral welfare of the child;

           (ii) the county agency has documented a compelling
           reason for determining that filing a petition to terminate
           parental rights would not serve the needs and welfare of
           the child; or

           (iii) the child’s family has not been provided with
           necessary services to achieve the safe return to the child’s
           parent, guardian or custodian within the time frames set
           forth in the permanency plan.

42 Pa.C.S.A. § 6351(f)(1)-(6), (9).

     In addition:

     The trial court must focus on the child and determine the goal
     with reference to the child’s best interests, not those of the
     parents. “Safety, permanency, and well-being of the child must
     take precedence over all other considerations.” Further, at the

                                      - 18 -
J-S41001-15; J-S41002-15


     review hearing for a dependent child who has been removed
     from the parental home, the court must consider the statutorily
     mandated factors. “These statutory mandates clearly place the
     trial court’s focus on the best interests of the child.”

In re S.B., 943 A.2d 973, 978 (Pa. Super. 2008) (emphasis in original)

(citations and quotations omitted).

     Here, the record reflects that the trial court appropriately considered

the Children’s best interests in deciding whether to change the permanency

goal to adoption. The competent evidence in the record supports the trial

court’s determinations, as Father will not be able to provide proper parental

care and control for the Children. Thus, we will not disturb them. See In re

M.G., 855 A.2d at 73-74.

     After careful review, we affirm the decrees terminating Father’s

parental rights on the basis of section 2511(a)(1) and (b), and the orders

changing the permanency goals for the Children to adoption.

     Decrees and orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/7/2015




                                      - 19 -